                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MARCIE SALOPEK,

              Plaintiff,

v.                                                              CV No. 18-339 JAP/CG

ZURICH AMERICAN LIFE
INSURANCE COMPANY,

              Defendant.


      ORDER GRANTING JOINT MOTION TO MODIFY SCHEDULING ORDER
          AND EXTEND DEADLINE TO FILE MOTIONS TO COMPEL

       THIS MATTER is before the Court on the parties’ Joint Motion to Modify

Scheduling Order and Extend Deadline to Compel Responses to Parties’ First Sets of

Discovery, (Doc. 63), filed October 25, 2018. The parties state there have been delays

in setting a deposition that is necessary to determine jurisdictional issues relating to

Plaintiff’s motion to amend the complaint. The Court, having considered the Motion,

noting it is unopposed, and being otherwise fully advised, finds that the Motion is well-

taken and should be GRANTED.

       IT IS THEREFORE ORDERED that the parties’ Joint Motion to Modify

Scheduling Order and Extend Deadline to Compel Responses to Parties’ First Sets of

Discovery, (Doc. 63), is GRANTED, and the parties’ deadlines are extended as follows:

       1. Deadline to file motions to compel related to each of the parties’ first sets of

          discovery requests is extended to November 16, 2018.

       2. Fact discovery shall be completed by March 28, 2019.
       3. Plaintiff shall identify expert witness(es) to be used at trial and provide expert

          reports by April 9, 2019.

       4. All other parties shall identify expert witness(es) to be used at trial and

          provide expert reports by June 4, 2019.

       5. Expert depositions shall be completed by July 11, 2019.

       6. All discovery shall be completed by July 18, 2019.

       7. Motions relating to discovery shall be filed by August 8, 2019.

       8. Pretrial motions, other than those relating to discovery, shall be filed by

          August 22, 2019.

Counsel are directed to file a consolidated final Pretrial Order as follows: Plaintiff to

Defendant on or before September 26, 2019; Defendant to the Court on or before

October 10, 2019.

       IT IS SO ORDERED.

                                    _________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                              2
